Citation Nr: 1517709	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta Educational Center 


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Department of Veterans Affairs (VA) education benefits under the Montgomery GI Bill (MGIB) (chapter 30) in the amount of $1834.30.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military duty from June 1995 to March 2001.  

This matter comes to the Board of Veterans' Appeals (Board) from June 2010 Administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) Debt Management Committee on Waivers and Compromises at the Regional in Atlanta Georgia.  This decision denied a waiver of indebtedness in the amount of $4681.30. 

During the pendency of the appeal, a September 2010 rating decision indicated that based upon new information received concerning the term that began September 28, 2007, they "won't ask you to repay VA benefits paid for the time you attended before the change" and have "restored payment from the beginning date of the term until October 24, 2007."  This rating decision indicated "the current amount of your debt is $1834.30."  

The Board notes that the July 2011 Statement of the Case did not acknowledge or cite to the September 2010 rating decision.  Regardless, the Board notes that the RO in September 2010 did waive part of the debt and has recharacterized the issue accordingly.

The Veteran testified at a hearing before the Board in February 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ asked relevant questions concerning the Veteran's claim and the reason why the debt created should be waived.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).






FINDINGS OF FACT

1.  A valid overpayment in the amount of $4,681.30 was created due to the receipt of education benefits and the reduction of credit hours to less than what was originally reported.  

2.  The Veteran was at fault in the debt's creation, as she obtained educational benefits for credit hours and course work that she did not complete.  

3.  The recovery of the VA benefits would not nullify the objective for which the benefits were intended.  

4.  Undue financial hardship has been demonstrated by the Veteran.  


CONCLUSIONS OF LAW

1.  The overpayment of education benefits in the amount of $4,681.30 was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).

2.  The recovery of the overpayment of VA education benefits in the amount of $1834.30 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed her claim to the Board for waiver of overpayment that was created when she applied for Chapter 30 educational benefits and did not completed the course work or reduced her credit hours.  The Veteran was awarded full time education benefit payments of $1,075 per month for the term beginning September 28, 2007 and ending December 13, 2007; a three quarter payment of $825.75 per month for the term beginning January 4, 2008 and ending on March 18, 2008; a full time payment of $1,101 for the term beginning July 9, 2008 and ending on September 19, 2008.  The Veteran verified attendance and accepted payments for the periods of enrollment.  The Veteran's school reported to the VA that she reduced her credit hours from 12 to 6 effective October 23, 2007 and from 12 to 00 credit hours effective July 8, 2008.  Adjustments of the amount of benefit the Veteran should have received based on her actual credit hours as reported by the school was made by the RO and an overpayment was created in the amount of $4,681.30.  As noted in the Introduction, a September 2010 rating decision restored the payment from September 28, 2007 until October 24, 2007 and concluded that the current amount of the debt was $1834.30.

Chapter 30 of Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See generally 38 U.S.C.A. §§ 3001 -3036 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible Veteran while she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2014).

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  There shall be no waiver of an overpayment, or any interest, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor (in this case, the Veteran), however.  38 U.S.C.A. § 5302(c)

The Veteran has stated that the debt was validly created, and as she has conceded this point, the Board will only evaluate whether or not she is entitled to a waiver of recovery of the overpayment.  

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements, which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving her of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).
Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

The record shows that the Veteran applied for chapter 30 benefits on multiple occasions.  She has been trying to get an Associate's degree, Bachelor's degree or complete a certificate course since October 2001.  The Veteran has changed schools twice due to relocation.  The evidence of record shows that the Veteran was familiar with the application process and knew that she was receiving benefits based on the information she provided regarding her school attendance.  The Board has reviewed the evidence of record and determined that the Veteran's repeated applications for Chapter 30 benefits did not amount to fraud, misrepresentation, or bad faith.  Specifically, the Board finds, based on the Veteran's statements, that her life became so engulfed with legal and medical difficulties that differentiating between VA educational payments and VA benefit payments was not a primary priority.  The Board notes that the Veteran is service connected for various physical and mental disabilities.  Thus, there is no basis for denying the Veteran's claim based on fraud, misrepresentation, or bad faith.  

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  The Board agrees with the Committee on Waivers that the Veteran's receipt of VA educational benefits constituted unjust enrichment; valid entitlement to the educational benefits did exist at the time of application but changed when credits were reduce or when she withdrew from her course of study for unforeseen circumstances.

However, it would be against equity and good conscience to require this particular Veteran to repay the amount of the overpayment.  There is no evidence or contention that the Veteran changed her position to her detriment in reliance on the monies erroneously paid (i.e., the $4,681.30 overpayment) or that the Veteran enrolled in college classes only as a result of the monies received from VA.  There is significant evidence that the Veteran is committed to pursuing her education.  She has been either enrolled in school, or intended to complete the course she enrolled in since 2001.  However, due to unforeseen circumstances, such as the lack of childcare, loss of a job, a divorce, and ongoing custody battle, the Veteran's life became complicated and difficult.  There is a statement from the Veteran that she was going between Texas and Georgia due to a child custody battle, she had to move out of her home, and she lost her job during this period.   

Nor would recovery of the overpayment defeat the purpose of the debt.  The Veteran was awarded education benefits to assist her in completing higher education classes with the intention of earning either a degree or certificate in criminal justice.  There is no evidence that the Veteran used this money for other means or intended to use this money for other means.  The Veteran did withdraw from her course of study on several occasions due to circumstances beyond her control.  However, the evidence of record does show that the Veteran consistently registered for courses and withdrew towards the end of the semester, giving the Board the impression that she paid for her course of studies without completing the course work.  

As to the fault of the Veteran and the relative fault of the Veteran and VA in creating the debt, the Veteran concedes that she was at fault in the creation of the debt.  The Veteran has proposed no arguments that the VA was at fault in creating this debt.  The Veteran consistently told the VA that she was registering for classes for many years and repeatedly either reduced her credit hours or withdrew from her course of study on several different occasions, thus creating the debt.  The failure to make restitution clearly would result in an unfair gain to the Veteran.  The overpayment debt was validly created when the VA continually paid for her course of study and the Veteran did not complete such course work.  

The above notwithstanding, the Board's determination in this case hinges on the undue hardship that would be created by the recovery of this debt.  The Veteran has submitted a financial status report and other statements that indicate that he expenses significantly exceed her income and no evidence indicated that another source of income is foreseen.  A financial status report received in March 2013 reflected she had $50 and a car, had income of $2438 per month and expenses of $2451 per month.  This financial status report further noted several other creditors amounting to over $22,000.  Further, the financial status report shows that a significant portion of the Veteran's monthly income is generated from her VA benefit payments, and if this money is captured in order to pay her debt, the Veteran's financial situation becomes perilous as does the welfare of her two children.  The Veteran stated at her February 2015 hearing that she has been involved in custody battle that has continued for more than half a year, she has lost her job, she had to move in with friends and relatives and she is constantly struggling to find childcare for her children so she can attend school and go to work.  

In light of the clear evidence that recovery of the debt would create a significant financial hardship on the Veteran and inhibit her ability to pay her rent, care for her family and pay for basic necessities, the Board finds that while the overpayment result in unjust enrichment of the Veteran, denying her request for a waiver would result in undue hardship.  Accordingly, waiver of the validly created overpayment in the amount of $4,681.30 is warranted.  

Duty to Notify and Assist 

Under 38 U.S.C.A. § 5302 , VA is required to notify a beneficiary who is the subject of overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment.  See 38 U.S.C.A. § 5302(a) (West 2014).  Having reviewed the record evidence, the Board finds that the Atlanta Education Center properly notified the Veteran in its August 2003 administrative decision of her right to apply for a waiver of overpayment and described the procedures for requesting waiver.  Id.  Thus, the Board finds that the Atlanta Education Center complied with the notice provisions governing waiver of overpayment claims, to the extent applicable.  As noted in the Introduction, any argument to contrary, to include any argument concerning the applicability of the VCAA to this appeal, is without merit.





ORDER

Entitlement to waiver of recovery of VA education benefits under the Montgomery GI Bill (MGIB) (Chapter 30) in the amount of $1834.30 is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


